DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 7/8/2022. Claims 1, 5-13, 16, and 18 are currently pending. Claims 1, 5, 10, 13, 16, and 18 have been amended. The cancelation of claims 2-4, 14, 15, 17, 19, and 20 is acknowledged.

Allowable Subject Matter
Claims 1, 5-13, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest invention, Mazzinghi (US 2016/0067936 A1), as modified by Vizanova Alzamora in the Office Action dated 3/10/2022, teaches a forming machine comprising a aworking zone, a plurality of folders, a plurality of heads, a feeder, and a presser. However, Mazzinghi and Vizanova Alzamora does not teach that each head of the plurality of columns is associated with a respective head of the plurality of heads and each head is configured to move the column associated therewith in the horizontal plane. Regarding claim 10, they do not teach that each head includes a vertically oriented guide to which a respective column is slidably coupled. Regarding claim 13, they do not teach that each column is supported by a respective head. Regarding claim 16, they do not teach a method step of moving the columns towards and away from each other in a horizontal plane, wherein each column is moved in the horizontal plane by a respective head. Regarding claim 18, they do not teach that the columns are integral with a plate a move along a vertical direction by lifting or lowering the plate while the plate inhibits movement of the columns in the horizontal plane. In addition to Mazzinghi and Vizanova Alzamora, the prior art does not anticipate the claimed subject matter, and it would not have been obvious to have combined the teachings and suggestions of the prior art to have arrived at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/15/2022